Exhibit 10.10

PRIVATE LABEL HEALTHCARE COMMUNICATIONS WHOLESALER AGREEMENT 

This PRIVATE LABEL HEALTHCARE COMMUNICATIONS WHOLESALER AGREEMENT ("Agreement")
is entered into and is effective as of June 4, 2003 ("Effective Date"), by and
between WILDGATE WIRELESS, INC., a California corporation with principal offices
at 10000 Culver Blvd. Culver City, CA 90232 ("Company") and Western Media Group
Corporation, a Minnesota Corporation with principal offices at 69 Mall Drive,
Commack, New York 11725 (the "Wholesaler"). 


1. Appointment and Acceptance. Company markets and sells "OneNumber" and Unified
Communications services and solutions that are more fully described in Exhibit A
hereto (the "Services"). Wholesaler wishes to utilize Wildgate's Private Label
Website Capabilities wherein Wholesaler presents to the market, under
Wholesaler's own name and website, certain Wildgate products for resale to end
users. Company hereby agrees to provide Wholesaler, on a non-exclusive basis,
the ability to provide the Services to end users in the United States
("customers"), and Wholesaler hereby agrees to do so on the terms and conditions
set forth herein. 


2. Wholesaler's Business. Wholesaler agrees that it shall use its best efforts
to market, promote and obtain orders for the Services. Wholesaler represents to
the Company that Wholesaler has adequate personnel, facilities and other
resources to fulfill its obligations under this agreement. Wholesaler expressly
agrees that it shall not, during the term of this Agreement, act as an agent,
representative or distributor, or otherwise participate in the marketing, sale
or distribution of any services or products provided by a direct competitor of
Company. 


3. Relationship between Company and Wholesaler.  3.1  Wholesaler is and shall
remain an independent company. Wholesaler is at all times acting for its own
account; subject to the restrictions contained herein, it shall have control
over the manner in which and when it shall perform its duties hereunder; and it
shall be solely responsible for paying all costs and expenses it may incur in
performing such duties. Wholesaler shall not, without the express prior written
consent of Company, make any agreements, commitments, representations or
warranties on behalf of or in the name of Company and shall not represent to
anyone that it has the authority to do so. 
3.2  Wholesaler shall be solely responsible for all taxes and other fees
resulting from the sale of products to Customers or from commissions paid to
Wholesaler and Wholesaler shall indemnify the Company against any such
liability. 

4. Commissions. Company shall pay to Wholesaler the applicable commissions set
forth on the Commission Schedule attached hereto as Exhibit B ("Commission
Schedule and terms of Payment") in the manner and at the times set forth
hereinafter in that Exhibit. The terms and provisions of Exhibit B are, by this
reference, incorporated in full in this Agreement. 


5. Prices, and Sales Terms.  Pricing for Services is defined in Exhibit C
("Pricing, Initial Setup Fee and Ongoing Support") and the Company, in its sole
discretion, may from time to time change Exhibit C to adjust the pricing for
Services that are covered by this Agreement, and if it does so, it shall notify
Wholesaler at least 30 days in advance of those changes. Customer orders shall
be subject to acceptance by the Company in California and all service agreements
shall be deemed to be entered into, and the performance thereof by the Company
shall be deemed to occur, solely in California. As Wildgate will be providing
the services to the end users and generally will do so using the Private Label
Website (PLWS) capabilities created for this purpose, Wholesaler shall not offer
to customers services outside of the capabilities of the design and intent of
the PLWS without prior agreement, implementation, and testing by Wildgate. 


In the process of performing its obligations under this contract to sign-up and
service customers, both companies will obtain and store information regarding
the customers. Each company will own its own database. The 800 numbers may
reside in both databases. So long as an agreement between the parties remains in
effect, and for a period of 60 days thereafter if the term of the agreement
expires or is terminated, neither company will utilize information in either of
the databases, including the 800 numbers, to transfer business to another
company to the detriment of the other. Wholesaler reserves the right to utilize
the database of 800 numbers and customers to transfer the services to another
supplier but only in the event of early termination of the contract due to
insolvency on the part of Wildgate or its inability to provide the services in
accordance with the termination provisions of the contract. 


6. Company Obligations. Throughout the term of this Agreement and afterwards to
the extent defined in Exhibit B, Wildgate will pay Wholesaler the commissions
earned by Wholesaler hereunder. In addition, Exhibit C describes the setup
services that Wildgate will perform after receipt of the initial setup fee
deposit, which is due upon execution of this agreement. Thereafter, Wildgate
will deliver Services to active Customers on an ongoing basis for as long this
agreement remains in effect. 


7. Wholesaler Obligations. In addition to its obligations contained elsewhere in
this Agreement, Wholesaler shall:  7.1  Maintain adequate personnel, facilities,
and other resources, at its own expense, from which to promote, market and
obtain customer orders for the Services;  7.2  Maintain adequate liability
insurance, in such amounts and with such insurers as is customary in accordance
with sound business practices.  7.3  Wholesaler shall comply with all applicable
laws, and statutes relating to the marketing, promotion and sale of the Services
and the performance of its duties hereunder. Wholesaler shall indemnify and hold
harmless Company and its shareholders, directors, officers, employees and other
agents, against any liability, demand, cost or expense (including reasonable
attorney's fees) that arises out of any failure by Wholesaler to perform its
obligations under this Agreement or the Confidentiality Agreement (as
hereinafter defined) or from Wholesaler's misconduct or negligence. The
obligations of Wholesaler hereunder shall survive the expiration or any earlier
termination of this Agreement.  8. Disclaimer of Warranties.  8.1 WHOLESALER
ACKNOWLEDGES THAT COMPANY IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE SERVICES (INCLUDING BUT NOT
LIMITED TO ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WHICH ARE HEREBY DISCLAIMED BY COMPANY). The only warranties with
respect to the services, if any, shall be those that may be provided in writing
by Company for distribution to customers and any such warranties shall be
exclusive and in lieu of all other warranties, express or implied. This
Subsection 8.1 shall survive the expiration or any earlier termination of this
Agreement.  8.2 Wholesaler shall not make any representation or warranty as to
the Services and shall not recommend or knowingly sell the Services for any uses
except as described in the Documentation. If requested by Company, Wholesaler
shall deliver to customers all specifications, inserts, instructions, updates,
and warnings furnished by Company and shall retain records evidencing such
delivery. Wholesaler shall notify Company in writing of any events involving
actual or potential claims or damages resulting from the use of any of the
Services within five (5) days after Wholesaler receives notice thereof and shall
provide to the Company such reasonable cooperation as Company may request in
connection with the defense of any such claims.  9. Company's Proprietary
Information and Rights. Concurrently with the signing of this Agreement,
Wholesaler shall sign and deliver to the Company a Confidentiality and
Proprietary Rights Agreement (the "Confidentiality Agreement"), a copy of which
has been furnished to Wholesaler. Wholesaler's obligations under such Agreement
shall survive the expiration or any earlier termination of this Agreement.  10.
Term. The term of this Agreement shall be for a fixed period, commencing on the
Effective Date and ending automatically on the 2nd anniversary of such date (the
"Expiration Date"), unless extended by mutual agreement of the parties, in which
case the Expiration Date shall be the last day of the period for which the term
has so been extended. In the event this Agreement is allowed to expire, such
expiration shall not affect Wholesaler's continuing right, pursuant to Exhibit B
hereto, to receive commissions with respect to net revenues that may be received
thereafter from "Wholesaler's Customers" (as defined in Exhibit B hereto).
Notwithstanding the foregoing, either party may terminate this Agreement prior
to the Expiration Date effective on written notice to the other party on the
occurrence of any of the following events:  10.1 In the event the other party
becomes insolvent; proceedings are instituted by or against it in bankruptcy,
insolvency, reorganization or dissolution; or it makes a general assignment for
the benefit of creditors;  10.2 In the event that the other party fails to
perform any of its material obligations under this Agreement or the
Confidentiality Agreement and such failure continues unremedied for a period of
thirty (30) days following written notice thereof.  10.3 In the event that any
of the other party's representations or warranties contained herein proves to be
untrue in any material respect when made or becomes untrue in any material
respect hereafter;

Upon expiration of the term of this Agreement (as the same may have been
extended), or any earlier termination hereof by either party as provided above
in this Section 10: (i) all sums due, but which are unpaid, as of the effective
date of any such termination shall be promptly paid to the party to which such
sums are due, provided that, if the Company terminates this Agreement due to one
of the events in any of Subsections 10.1, 10.2 or 10.3, then, Company shall be
entitled to withhold any such sums that would otherwise be due and payable to
Wholesaler and to set off against such sums any damages which Company may have
incurred or may incur due to such event; (ii) all property belonging to one
party but in the custody of the other shall be returned promptly following the
expiration or earlier termination of this Agreement, including any Documentation
in the possession of Wholesaler; and (iii) Wholesaler shall cease all marketing
and sales activity with respect to the Services, including the display,
advertising and use of the Documentation and the use of all Company trade names,
trademarks, logos and designations. Termination of this Agreement shall not be
the exclusive remedy of a party arising out of the breach of this Agreement by
the other party and the non-breaching party shall have such other rights and
remedies as may be available to it under this Agreement or at law or in equity
and no right or remedy hereunder is exclusive of any other right or remedy
herein or conferred by law or in equity. The foregoing provisions governing the
respective rights and obligations of the parties on and following the expiration
or earlier termination of this Agreement shall survive such expiration or
earlier termination. 


11. Laws and Regulations. 



11.1 Wholesaler acknowledges that the Company has informed it that United States
law and related regulations may, under certain circumstances, forbid the export
of Services (or associated technical data) sold or transferred to customers
pursuant to customer orders. Wholesaler agrees that it will make every
reasonable effort to comply with such regulations, including providing customers
with information required by the Company to comply with United States and local
country laws and regulations.  11.2 Wholesaler acknowledges that the Company has
informed it that United States law forbids the making of gifts or payments to
government employees or political parties or other third parties to induce any
of them to misuse positions of influence in order to obtain or retain business.
Wholesaler agrees that it will not engage in such conduct, nor permit others
under its control to make such gifts or payments.  12. Miscellaneous.  12.1 This
Agreement, the Exhibits hereto and the Confidentiality Agreement, contain all of
the agreements between Company and Wholesaler with respect to, and terminates
and supersedes all prior written or oral agreements or understandings between
the parties relating in any way to, the subject matter of this Agreement or of
the Confidentiality Agreement. Neither party may assign any of its rights or
delegate any of its obligations in this Agreement without the prior written
consent of the other party; except that, either party may assign this Agreement,
either in whole or in part, to any of its subsidiaries or any entity that may
acquire, by purchase, merger or otherwise, the party or its business. Subject to
the foregoing, this Agreement shall be binding on and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Except as otherwise provided elsewhere in this Agreement, this Agreement may be
amended only by a written instrument executed by each of the parties. No waiver
by either party of any of any obligation of the other party, or of any breach
thereof, shall be effective unless it is set forth in a written instrument
signed by the party granting such waiver and no such waiver shall be deemed a
waiver as to any subsequent occurrence of the same, or of any similar or
different, breach.  12.2 This Agreement is the result of arms-length
negotiations between the parties hereto and no provision hereof, because of any
ambiguity found to be contained herein or otherwise, shall be construed against
a party by reason of the fact that such party or its legal counsel was the
draftsman of that provision. Whenever used in this Agreement the term
"including" shall mean "including without limitation" or "including but not
limited to". This Agreement is divisible, and provisions herein held to violate
or to be unenforceable under any laws, regulations or public policies of any
jurisdiction shall affect only that portion held to be invalid or inoperative
and only in such jurisdiction, and the remaining portions of this Agreement
shall remain in full force and effect. This Agreement may be executed in
duplicate counterparts, each of which shall be deemed to be an original;
provided however, such counterparts shall together constitute only one and the
same instrument.  12.3 Notices to be given to any party under this Agreement
shall not be effective unless in writing and hand-delivered or mailed by
certified or registered mail to the party to whom notice is to be given at the
address set forth on the first page hereof or sent by facsimile to the party to
be notified to such facsimile number as such party hereafter designates by
written notice to the other party. Notices sent by certified or registered mail
shall be deemed to have been given five (5) days after the postmark thereof. All
other notices shall be deemed to have been given on the date of receipt thereof.
Any party may change its address by giving at least ten (10) days prior written
notice of such change in the manner provided herein to the other party.  12.4 
This Agreement is governed by and construed in accordance with the laws of the
state of California, except for its conflicts of law principles. Any dispute
arising in connection with this Agreement shall be finally settled by mandatory
binding arbitration. The arbitration shall be held in Los Angeles County,
California and conducted in accordance with the Rules of the American
Arbitration Association. Judgment upon the award rendered may be entered in any
court having jurisdiction. Notwithstanding the foregoing, either party may
obtain temporary, preliminary and permanent injunctive relief to halt a breach
of this Agreement by the other party or prevent a threatened breach from
occurring hereunder, before any court of competent jurisdiction and no bond or
other security shall be required as a condition to the issuance or maintenance
of such relief and each party expressly waives such requirement. The
non-prevailing party shall pay the reasonable attorneys, accountants and expert
witness fees and disbursements of the prevailing party in any such arbitration
or equitable proceeding. 

IN WITNESS WHEREOF, Company and Wholesaler have duly executed this Private Label
Communications Wholesaler Agreement as of the Effective Date. 

 

COMPANY:

WILDGATE WIRELESS, INC.
a California corporation WHOLESALER: By:


Title: By:


Title:















